Judgment, Supreme Court, New York County (Herman Cahn, J.), rendered February 24, 1987, convicting defendant of attempted murder in the first degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, and sentencing him to an indeterminate term of from 20 years to life and to lesser concurrent prison terms, unanimously affirmed.
The evidence at trial, viewed in a light most favorable to the People, was sufficient for the jury to conclude that defendant possessed the requisite intent to kill the police officer when he fired three shots, striking the officer once. (See, People v Milea, 112 AD2d 1011, 1013, lv denied 66 NY2d 921.) The People established defendant’s motive, arising out of the fact that the officer had participated in defendant’s arrest approximately six weeks earlier. There was also sufficient support for the view that defendant’s consumption of drugs did not render him so intoxicated as to be unable to form the requisite intent, since immediately after the shooting, he concealed the weapon. (People v Donohue, 123 AD2d 77, 80, Iv denied 69 NY2d 879, 949.)
Defendant has failed to demonstrate that the sentencing court abused its discretion. Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.